DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    378
    137
    media_image1.png
    Greyscale
Applicant’s election of Group I, claims 23-33, drawn to a  system apparatus for mixing and Species group A, a system of producing a mixture in the reply filed on 06/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34-43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2021.
Claims 23-33 are taken up for examination.
Priority


    PNG
    media_image2.png
    339
    575
    media_image2.png
    Greyscale


Claim Interpretation
	
    PNG
    media_image3.png
    621
    908
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is narrative to a process operation of the device and fails to point out and distinctly claim any further physical structural element making up the apparatus.
Claim 30 is narrative to an operation of the conveyance and does not point out a further structural element or assembly.
Claim 33 is directed to the intended product that the structural apparatus is intended to produce and perform upon and does not point out structural elements which further define limiting physical elements of structure which makes up the invention.  The recitation of “without the need for separate equipment” is a negative limitation which attempts to define what the invention is not in contract to a patentable claim limitation which points out what the invention is.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 23- 33  is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by YAMAGUCHI (US 2009/0238027).
  Regarding at least claim 23, YAMAGUCHI reference shows (particularly in figs. 1 and 2) a system for producing rubber mixtures having expected properties comprising:  a series of rubber mixture production installations (internal mixer 1; kneading lines 6A, 6B) that define monopassage 
    PNG
    media_image4.png
    467
    710
    media_image4.png
    Greyscale
 in a state where the foregoing one side of the delivery conveyor (belt) 10 is down, rubber W intended to be kneaded is transported to a subsequent step by the delivery conveyor 10.; and multipassage [0028] whereby In a state where one side of the delivery conveyor not facing the one end of the rekneading conveyor 9 is up, rubber W passing through the kneading rolls 8 is circulated by the rekneading conveyor 9, and is repeatedly and continuously fed to the kneading rolls 8 to be kneaded and whereby sequences of rubber mixture production where each rubber mixture production installation permitting execution of at least one rubber mixture production process [0026] and utilizing an internal mixer 1 called a Banbury mixer, a raw-material measuring-and-feeding unit 2 which measures and feeds raw rubber, such as natural rubber, and a non-vulcanization compounding agent, such as carbon black [0028]: and whereby. each of the roll mixers 6a, 6b, 7a and 7b has opposing kneading rolls 8 which respectively rotate in opposite directions, and each of the roll mixers 6a, 6b, 7a and 7b has an open structure, and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references disclose mixing systems with mixers, transport mechanisms between installations and having belts and the ability to mix and cool materials.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571 727 1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774